y |
Go Gk à 748 20, a Aturmadm À ou rmani

. À The d
En lex PA | À, Main À : \. Gmena Le al yat
EE EM frs ue’ af Ce” FRA

Fi & NGALE, L 3 a0uû 204:

fur NGALE Pan AREA
| ESA 5.

| Bee Reg
: 9 = ET

9. HAKilo 4

fur La (nya 2
faclpas

bleu Na ze

(

four BomBilo LIPEMRE

JAM AN EE 4
‘ | . $ |

. LIKi MBA À FRNG

3 ASU KA -— fe AR

Qun BOMPLO EFBOM|

Je MANXKABO- HF
A, NGYyA-EVINE Of

fl

Loi ck, be À de dar pallget cle man ! A AT Les
ds beta ae CGsune nuoÉ di Co On À

He Aqrui L23 gt ÉACE EE
TONGALE | oi | S/ME

ERQAM À)

“ RGO JBRALA * EC£S

4 4)

=
.#

10

#

77 j T
i AZ AU ? |
:44 |
Le: 4 - Etage , |
| Je NGC

i Tr Se NEyA -/AK'EA |

JA Kia
CAT & ZomBuo ER
je VENSe Te | AE | ag

F Klor. N - dev Os
4 « e- pe
gr ©

here NotrAële. T2
CT>

_
NX
NC
TEË

à

2

F

à

: pe NE bOS CO, +
> PAEIA - ALTO oi Feat à Note Les

| 2e,

Naus, sal, dot, on Vlogs MGALE BoMéI4o
Ge LR Bo MBILO EBOM, Jtann Ce menu À,
Parme ex jo 'aprul auteur 4x Haut

aux. che Gotrk f:

Cunenkium EGIS/BDPA, Lux La Gt ou
prboabras Sabe CL od pratse

de La agrele
L J'anrout à L'an moAitoant de Ÿ laure
Abiale alu Colin ed Chloe

FA edu 4x Cafral
… @rverMu pa GClue 2344 2019
Ne Nbu NEA S/CoR6
ea fm LA |

a À Clan roule l
Er far cb qu, D Ge PV pour farce /

Han Ce
Bu NEALE ne | Ze NGALE Lay
à Faux Foro Cw Lo

eme - Dh e
ns

VKA-TOSE 4

Baux B oMBILO LIEN

NGi
5 ‘ ché de jt nl Jiéles

Fo ndÀs Æ.

: RE T4aMe

